ON REHEARING.
PER CURIAM:
Upon motion for rehearing, the foregoing opinion and the judgment in this case are modified so as to require and command the respondents *298to levy only a tax of twenty per cent of the benefits assessed against the lands in the drainage district for and during each of the years 1911, 1912 and 19!3> which taxes when so levied and -collected shall be used solely to pay and redeem relator’s warrants, or so much thereof as may be necessary to pay and .extinguish all of said warrants and the interest which has accrued or may accrue thereon.
The motion for rehearing is overruled.